*448The following opinion was filed April 1, 1911:
Winslow, C. J.
(concurring). I agree that the trial judge was right in holding that under the evidence in this case the plaintiff was conclusively shown to have been guilty of contributory negligence. This conclusion necessitates af-firmance of the judgment and renders it unnecessary to pass upon any other questions.
I wish to add a few words concerning one feature of the opinion. I. agree entirely with the proposition that when there is a difference of opinion among the justices of this court on the question whether there is sufficient evidence in a given case to require submission of the case to a jury the opinion of the majority must prevail. If the minds of the majority are convinced that there is no evidence upon which a verdict could stand, they are in duty bound to say so, despite the fact that a minority of their brethren take the opposite view. This latter fact should certainly cause the majority to proceed with scrupulous care and examine and re-examine their premises and conclusions to see if they may not be wrong, but when that has been conscientiously done, if their minds are still convinced that their original conclusions are right, it is their bounden.duty to say so and decide the case in accordance with their convictions. In no other-way can they properly discharge their official duty. Each of them has taken an oath to discharge the duties of his office to the best of his ability, not to the best of some other person’s ability. He is responsible to his own mind and conscience, and he must follow their dictates if he would be faithful to his great trust.
"While I regard this principle as absolutely unassailable, I regard it as unfortunate in such a situation to use the expression that no reasonable mind can come to a different conclusion, or that different minds cannot reasonably come to different conclusions, or that there is no reasonable inference *449which, can he drawn the other way, or any equivalent expression. This is not a new idea with me. I expressed my dislike for the phrase under such circumstances in my dissenting opinion in the case of Agen v. Metropolitan L. Ins. Co. 105 Wis. 217, 80 N. W. 1020, and I have seen no reason to change the view there expressed.
The difficulty is that there is no infallible test or standard of what is reasonable and what is not reasonable. No two minds are alike. A conclusion which seems reasonable to one man may seem absolutely unreasonable to another, depending on differences in temperament, education, environment, and experience, yet both men may be men of high and unquestioned intellectual power. There is, of course, a very large domain where the conclusion from a given state of facts is so obvious that no sane mind could honestly reach any other. Under such circumstances it is correct to say that there is but one conclusion which is reasonable. But, on the other hand, there is a large domain of what may be called cases on or near the border line; cases where on the same facts two equally honest and able minds would disagree on the question whether there was any jury question in the case. Oases where there is a difference of opinion among the justices of this court as to the conclusion which may properly be drawn from the facts are in this latter domain; in my judgment. It is entirely proper and in fact necessary for the majority in such cases to decide the case upon their own judgment, but it is unfortunate, and it seems to me inaccurate, to say that no reasonable mind can think otherwise. It is sufficient and entirely accurate to say that the court (for the majority constitutes the court in case of division) is of opinion that there is no evidence which would warrant the submission of the case to the jury.